Name: Council Regulation (EC) No 2303/2001 of 15 November 2001 on the conclusion of two Agreements in the form of Exchanges of Letters concerning the extension of the Protocol establishing the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the periods 1 May 2001 to 31 July 2001 and 1 August 2001 to 31 December 2001
 Type: Regulation
 Subject Matter: economic geography;  fisheries;  Africa;  international affairs
 Date Published: nan

 Avis juridique important|32001R2303Council Regulation (EC) No 2303/2001 of 15 November 2001 on the conclusion of two Agreements in the form of Exchanges of Letters concerning the extension of the Protocol establishing the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the periods 1 May 2001 to 31 July 2001 and 1 August 2001 to 31 December 2001 Official Journal L 310 , 28/11/2001 P. 0006 - 0007Council Regulation (EC) No 2303/2001of 15 November 2001on the conclusion of two Agreements in the form of Exchanges of Letters concerning the extension of the Protocol establishing the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the periods 1 May 2001 to 31 July 2001 and 1 August 2001 to 31 December 2001THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The European Community and the Republic of Senegal have entered into negotiations to determine the amendments or additions to be made to the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal(3) at the end of the period of application of the Protocol thereto.(2) During the negotiations, the two Parties decided to extend the current Protocol for two consecutive periods of three months and five months, from 1 May 2001 to 31 July 2001 and from 1 August 2001 to 31 December 2001, by means of Exchanges of Letters initialled on 23 April 2001 and 1 June 2001, pending the conclusions of the negotiations on the amendments to be made to the Protocol.(3) It is in the Community's interest to approve the two extensions.(4) The method of allocating the fishing opportunities for trawlers and tuna vessels among the Member States under the expired Protocol and the method of allocating the obligation on Community shipowners to land tuna directly in Senegal, provided for in point C of Annex I to the Protocol, should be defined,HAS ADOPTED THIS REGULATION:Article 1The two Agreements in the form of Exchanges of Letters concerning the extension of the Protocol establishing the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the periods 1 May 2001 to 31 July 2001 and 1 August 2001 to 31 December 2001 are hereby approved on behalf of the Community.The texts of the two Agreements are attached to Council Decision 2001/795/EC(4) of 29 October 2001 concerning their signature and provisional application.Article 2The fishing opportunities for trawlers and tuna vessels established pro rata temporis by Article 1 shall be allocated among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The percentage of the catch that owners of Community freezer tuna seiners are obliged to land directly in accordance with point C of Annex I to the Protocol establishing the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the periods 1 May 2001 to 31 July 2001 and 1 August 2001 to 31 December 2001 shall be pro rata temporis as follows:>TABLE>Article 4This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 November 2001.For the CouncilThe PresidentM. Aelvoet(1) OJ C 304 E, 30.10.2001, p. 188.(2) Opinion delivered on 25 October 2001 (not yet published in the Official Journal).(3) OJ L 226, 29.8.1980, p. 17.(4) OJ L 300, 16.11.2001, p. 41.